Citation Nr: 0425725	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  98-11 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The veteran had a videoconference hearing on the matters on 
appeal before the undersigned in June 2004.  

The Board notes that in the August 1999 Supplemental 
Statement Of the Case (SSOC), the RO found that there was new 
and material evidence and reopened the veteran's service 
connection claim for chronic low back disability, but denied 
it on the merits.  

Regardless of what the RO has done in cases such as this, 
however, the Board is required by statute to review whether 
new and material evidence has been received to reopen a claim 
which has been previously adjudicated before it has 
jurisdiction to consider that claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); see also Suttmann v. Brown, 5 Vet. App. 
127, 135 (1993).  Accordingly, despite the RO's findings, the 
Board must initially determine if there is new and material 
evidence before proceeding to the merits of the claim.  

The issues of service connection for a low back disability 
and residuals of a head injury are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  Service connection for a low back disability and 
residuals of a head injury was denied in a rating decision 
dated in September 1984; notice of the decision and appellate 
rights was provided, but the veteran did not appeal.  

3.  In October 1995, the RO advised the veteran that new and 
material evidence had not been received to reopen his claims 
of service connection for a low back disability and residuals 
of a head injury; notice of the decision and appellate rights 
was provided, but the veteran did not appeal.

4.  Evidence received since the October 1995 decision 
declining to reopen the claims of service connection for a 
low back disability and residuals of a head injury bears 
directly and substantially on those issues and is so 
significant that it must be considered in making a decision 
on the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1984 rating decision that denied service 
connection for a low back disability and residuals of a head 
injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2003).  

2.  New and material evidence sufficiently significant that 
it must be considered in order to fairly decide the merits of 
the claim has been received so as to permit a reopening of 
the veteran's claims of service connection for a low back 
disability and residuals of a head injury.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that it has 
considered the Veterans Claims Assistance Act of 2000 (VCAA) 
with regard to the issue on appeal.  Given the favorable 
action taken below, the Board finds that no further 
notification action or assistance in developing the facts 
pertinent to this limited issue is required at this time.

The veteran's claims of service connection for a low back 
disability and residuals of a head injury was most recently 
denied in a final October 1985 decision.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).

"New and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2003).

The U.S. Court of Appeals for the Federal Circuit has 
emphasized that while not every piece of new evidence is 
"material," some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
eventually convince VA to alter its prior adverse decision.  
See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The RO denied service connection for a low back disability in 
a September 1984 rating decision for a lack of any objective 
evidence of a back disability.  The veteran never filed a 
notice of disagreement with that rating; thus, the September 
1984 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  

At the time of the September 1984 rating decision, the RO 
considered the veteran's service medical records, VA medical 
records and statements of the veteran.  Service medical 
records showed that the veteran was injured in a motorcycle 
accident on October 1, 1973.  He complained of low back pain 
and was put on profile for numerous weeks.  The separation 
examination report dated in April 1975 revealed that the 
veteran continued to wear a back support due to the 
motorcycle accident.  There was no evidence in any of the 
reports of a head injury.

VA outpatient records dated in 1982 reflect complaints of 
dizziness and feeling faint.  VA hospital records dated from 
April to June 1984 showed findings of left occipital 
arteriovenous malformation and hematoma, which was surgically 
removed in May 1984.  

A VA examination conducted in August 1984 revealed no 
fractures or significant changes in the spine and pelvis.  
The examiner noted that the spine was radiographically normal 
for the veteran's age at that time.  

Based on the evidence of record, the RO determined in the 
September 1984 rating decision that there was no basis for an 
award of service connection for low back disability and 
residuals of a head injury.  

In December 1994, the veteran submitted a statement 
requesting his claims of service connection for a low back 
disability and residuals of a head injury be reopened.  

The RO received medical records from the VA Medical Center in 
San Francisco, California.  The records included treatment in 
neurosurgery for history of seizures and in psychiatry for 
mood changes.  Further, in September 1995, he was seen 
complaining of headaches following head trauma after he was 
thrown in jail.  

In October 1995, the RO determined that new and material 
evidence had not been submitted to reopen claims of service 
connection for a low back disability and residuals of a head 
injury.  The veteran was advised of the decision and his 
appellate rights, but failed to file a timely appeal.  

Evidence received since the October 1995 rating action 
includes duplicate copies of the veteran's service medical 
records, DA Forms 19-32 and 19-68, Military Police Traffic 
Accident Investigation Report and Military Police Report 
dated in October 1973, VA outpatient records dated from 1978 
to 1998, x-ray studies and bone study of the lumbosacral 
spine, personal hearing transcript, and the veteran's 
personal statements.  

Regarding the head injury residuals, of particular interest 
is the accident investigation report and the veteran's 
personal testimony.  Prior to October 1995, the only true 
contemporaneous evidence regarding the motorcycle accident is 
the October 1, 1973, hospital note which indicated only 
complaints of back pain.  Now, however, the accident 
investigation report shows that the veteran was severely 
injured and was hospitalized.  Furthermore, the veteran 
testified that his helmet was split in the accident and that 
he was unconscious-although he stated that he "came 
around."  The Board finds that this evidence is new and 
material in that it was not of record at the time of the 
October 1995 decision and is relevant to the issue of service 
incurrence.  

Regarding the back injury issue, the medical reports 
submitted show continued complaints of back pain over the 
years.  Further, although variously diagnosed, the low back 
disability has been discussed in conjunction with, though not 
specifically attributed to, the motorcycle accident in 
service.  The Board finds that this evidence is new and 
material in that it was not of record at the time of the 
October 1995 decision and is relevant to the issue of service 
incurrence.


ORDER

New and material evidence having been received, the veteran's 
application to reopen his claims of service connection for 
low back disability and residuals of a head injury is 
granted.  


REMAND

During the December 2001 VA examination, the examiner noted 
the veteran's history of an in-service motorcycle accident 
and consequential back injury in 1973.  The examiner noted 
that it was not clear whether the same complaints associated 
with the back from the time of the accident were connected to 
the current complaints of back pain.  The examiner further 
stated that continuation of treatment and symptoms from the 
time of the in-service accident were not evident from a 
review of the claims folder.  The examiner concluded that low 
back strain caused by the motorcycle accident in 1973 
appeared to be an acute condition and could not be connected 
medically to the present symptoms of low back pain.  

The Board notes that the record is clear that the veteran was 
involved in a motorcycle accident in 1973 and sustained 
injury to the back at that time.  The record is also clear 
that the veteran was treated on several occasions during 
service for complaints of low back problems.  After service, 
outpatient records and x-ray studies as noted herein show 
that the veteran began to experience back problems sometime 
around 1991 with symptoms similar in nature to the sort of 
back problems he had in service.  The veteran has current 
diagnoses of chronic intermittent low back pain with mild 
degenerative joint disease and mild osteophytosis.  

The examiner's opinion regarding a lack of continuity of 
symptomatology is not exactly clear.  In light of the 
veteran's complaints over the years of back pain as well as 
the documented in-service regular treatment after the 
accident, the veteran should be afforded another examination 
with a more detailed rationale.  

In addition, the RO must develop and adjudicate the issue of 
service connection for residuals of a head injury on the 
merits. 

The case must be remanded for the following actions: 

1.  The RO must ensure compliance with 
VCAA's duties to notify and assist the 
veteran.  

2.  The RO should conduct all indicated 
development, including a VA examination 
if necessary, and adjudicate the issue of 
service connection for residuals of a 
head injury.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current low 
back disability.  The claims folder 
should be made available to the examiner 
for review.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any low back disability 
is related to any the in-service 
motorcycle accident.  A complete 
rationale and bases must accompany any 
opinions expressed by the examiner.  

4.  After the development requested above 
has been completed to the extent 
possible, the veteran's appeal should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



